Remarks
Claims 1-6, 8-13, and 15-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Applicant alleges “In the Office Action, page 5, the Examiner argues that ‘Sandoval discloses selecting, using a security application, at least one system file and identifying at least one attribute of the selected at least one system file...’.  The cited paragraphs are entirely silent with regard to selecting a system file.  The Examiner further states that ‘any selection of a file, such as by intercepting an API call or other call from that file, where the file is a system file, such as by being part of the operating system’s kernel mode, for example...’.  However, Sandoval fails to disclose an interception where the file is a system file.”  However, Applicant fails to provide any actual argument here.  Sandoval does, indeed, disclose that the file is a system file, such as by being part of the operating system’s kernel mode, for example.  Sandoval further discloses selecting a file, such as by intercepting an API call or other call from that file.  These disclosures are found in the citations provided in the office action and Applicant fails to provide any argument against these facts.  
Applicant provides various general allegations regarding the amended portion of the independent claims.  Applicant’s arguments with respect to claim(s) 1-6, 8-13, and 15-20 regarding the amendment have been considered but are moot in view of the new ground(s) of rejection presented below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval (U.S. Patent Application Publication 2019/0318090) in view of Ballard (U.S. Patent Application Publication 2007/0266436).
Regarding Claim 1,
Sandoval discloses a method for identifying system files to be checked for malware using a remote service, the method comprising:
Selecting, using a security application, at least one system file and identifying at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; any selection of a file, such as by intercepting an API call or other call from that file, where the file is a system file, such as by being part of the operating system’s kernel mode, for example);
Obtaining, using the security application, attributes of the selected at least one system file from a repository at which one or more of system files of an operating system and attributes of the system files are stored (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; attributes, such as ID, hash, signature, etc., as examples);
Wherein information about the at least one system file or the attributes of the at least one system file is obtained in the repository, the information including data and at least one of a copy of the at least one system file, data and time at which the at least one system file is added to the repository, and a hash sum of the at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; attributes, such as ID, hash, signature, etc., as examples);
Checking the selected at least one system file for malware using a local database based at least on signature analysis (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; checking local whitelists, blacklists, reputations, hashes, signatures, etc., as examples);
Comparing, using the security application, the attributes of the selected at least one system file obtained from the repository against the identified at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; checking local whitelists, blacklists, reputations, hashes, signatures, etc., as examples);
When the identified at least one attribute of the selected at least one system file does not match the attributes obtained from the repository, sending, by the security application, the selected at least one system file to a remote service for determining whether or not the at least one system file contains malware (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; sending data to the security service or other remote device, for example); and
Receiving a response from the remote service indicating whether or not the selected at least one system file contains malware, wherein when the selected at least one system file contains malware, the response further includes a type of the malware and a harmfulness of the malware (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; getting reputation information, whitelist, blacklist, etc., from security service or other remote device, where reputation information includes threat type, score, severity, threat name, description, corrective actions, etc., for example);
But does not explicitly disclose that the data comprises a path along which the at least one system file is located.  
Ballard, however, discloses that the data comprises a path along which the at least one system file is located (Exemplary Citations: for example, Abstract, Paragraphs 34, 37, 43-45, and associated figures; information for a given file includes a variety of information, such as OS file name, file path, file number, hash of file path, checksum, file type, modification date, etc., as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the accelerated scanning techniques of Ballard into the malware detection system of Sandoval in order to reduce the amount of data read from the hard drive, reduce the number of hard drive seeks that are required, to provide additional details regarding files for scanning, and/or to increase security in the system.  
Regarding Claim 8,
Claim 8 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 6,
Sandoval as modified by Ballard discloses the method of claim 1, in addition, Sandoval discloses that the identified at least one attribute of the selected at least one system file comprise at least a hash sum of the system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68-72, and associated figures; hash, for example).  
Regarding Claim 13,
Claim 13 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 6 and is rejected for the same reasons.  

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval in view of Ballard and Xie (U.S. Patent Application Publication 2014/0136893).
Regarding Claim 2,
Sandoval does not appear to explicitly disclose that the system file is contained in a server on which backups of the system files of the operating system are stored.  
Xie, however, discloses that the system file is contained in a server on which backups of the system files of the operating system are stored (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; intact files stored at server for backups to send for repair as necessary, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the system file repair techniques of Xie into the malware detection system of Sandoval as modified by Ballard in order to allow the system to work on system files, to increase accuracy of file repair, to allow for multiple versions of each file and for repair of each, and/or to increase security in the system.  
Regarding Claim 9,
Claim 9 is a system claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 16,
Claim 16 is a medium claim that corresponds to method claim 2 and is rejected for the same reasons.  

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval in view of Ballard and Park (U.S. Patent Application Publication 2009/0150997).
Regarding Claim 3,
Sandoval does not explicitly disclose that the at least one system file is selected randomly.  
Park, however, discloses that the at least one system file is selected randomly (Exemplary Citations: for example, Paragraph 39 and associated figures; randomly select file for scanning, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the file selection techniques of Park into the malware detection system of Sandoval as modified by Ballard in order to allow the system to spot check files, to provide additional selection techniques, to verify that the target file is valid for the file’s format prior to performing additional scanning, and/or to increase security in the system.  
Regarding Claim 10,
Claim 10 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to method claim 3 and is rejected for the same reasons.  

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval in view of Ballard and Andruss (U.S. Patent 7,854,006).
Regarding Claim 4,
Sandoval does not explicitly disclose that the selected at least one system file was stored on the computing device of the user within a pre-determined time interval from a time at which the selection is performed.  
Andruss, however, discloses that the selected at least one system file was stored on the computing device of the user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 3, lines 10-29; Column 3, line 42 to Column 4, line 44; Column 4, line 55 to Column 5, line 50; and associated figures; scan files after time intervals, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the differential virus scan techniques of Andruss into the malware detection system of Sandoval as modified by Ballard in order to reduce performance degradation resulting from scanning by reducing the number of files or objects to be scanned, to shorten the scan operation period without weakening protection of the computers, and/or to increase security in the system.  
Regarding Claim 11,
Claim 11 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Sandoval does not explicitly disclose that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed.  
Andruss, however, discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 3, lines 10-29; Column 3, line 42 to Column 4, line 44; Column 4, line 55 to Column 5, line 50; and associated figures; add modified files to scan list for scanning at the end of the period, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the differential virus scan techniques of Andruss into the malware detection system of Sandoval as modified by Ballard in order to reduce performance degradation resulting from scanning by reducing the number of files or objects to be scanned, to shorten the scan operation period without weakening protection of the computers, and/or to increase security in the system.  
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik (U.S. Patent 6,963,978) in view of Xie and Ballard.
Regarding Claim 1,
Muttik discloses a method for identifying files to be checked for malware using a remote service, the method comprising:
Selecting, using a security application, at least one file and identifying at least one attribute of the selected at least one file (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 5, line 7; Column 5, lines 41-46; and associated figures; determining file to scan, for example);
Obtaining, using the security application, attributes of the selected at least one file from a repository at which one or more of files and attributes of the files are stored (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; any attribute of the file, such as fingerprint, file itself, checksum, or the like, as examples);
Wherein information about the at least one file or the attributes of the at least one file is contained in the repository, the information including data and at least one of: a copy of the at least one file, a data and time at which the at least one file is added to the repository, and a hash sum of the at least one file (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; any attribute of the file, such as fingerprint, file itself, checksum, or the like, as examples);
Checking the selected at least one file for malware using a local database based at least on signature analysis (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; checking the above vs. fingerprints of innocent data and/or virus definitions, for example);
Comparing, using the security application, the attributes of the selected at least one file obtained from the repository against the identified at least one attribute of the selected at least one file (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; checking the above vs. fingerprints of innocent data and/or virus definitions, for example);
When the identified at least one attribute of the selected at least one file does not match the attributes obtained from the repository, sending, by the security application, the selected at least one file to a remote service for determining whether or not the at least one file contains malware (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; no match, send to the server for comparison with the database of backups of system files and/or attributes, for example); and
Receiving a response from the remote service indicating whether or not the selected at least one file contains malware (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; server notifies client if the file is malicious or not, for example);
But does not explicitly disclose that the file is a system file, that the data comprises a path along which the at least one system file is located, that the repository may contain system files of an operating system, and when the selected at least one system file contains malware, the response further includes a type of the malware and a harmfulness of the malware.  
Xie, however, discloses that the file is a system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; system files, for example);
Selecting, using a security application, at least one system file and identifying at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 26, and associated figures; system file selected via trigger or set time point, as examples, for scanning, for example);
Obtaining, using the security application, attributes of the selected at least one system file from a repository at which one or more of system files of an operating system and attributes of the system files are stored (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; attribute, such as hash or signature, for example);
Wherein information about the at least one system file or the attributes of the at least one system file is contained in the repository, the information including data and at least one of: a copy of the at least one system file, a data and time at which the at least one system file is added to the repository, and a hash sum of the at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; attribute, such as hash or signature, for example);
Checking the selected at least one system file for malware using a local database based at least on signature analysis (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; comparing hash/signature/etc. to catalog, for example.  It is noted that the corruption discussed in Xie matches with the malware detection of Muttik);
Comparing, using the security application, the attributes of the selected at least one system file obtained from the repository against the identified at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; comparing hash/signature/etc. to catalog, for example);
When the identified at least one attribute of the selected at least one system file does not match the attributes obtained from the repository, sending, by the security application, the selected at least one system file to a remote service for determining whether or not the at least one system file contains malware (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; sending system file to server if the hash/signature does not match, for example.  It is noted that the corruption discussed in Xie matches with the malware detection of Muttik); and
Receiving a response from the remote service indicating whether or not the selected at least one system file contains malware (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; response may include intact system file hash, intact system file itself, or the like, as examples.  It is noted that the corruption discussed in Xie matches with the malware detection of Muttik).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the system file repair techniques of Xie into the malware detection system of Muttik in order to allow the system to work on system files, to increase accuracy of file repair, to allow for multiple versions of each file and for repair of each, and/or to increase security in the system.  
Sandoval, however, discloses when the selected at least one system file contains malware, the response further includes a type of the malware and a harmfulness of the malware (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; getting reputation information, whitelist, blacklist, etc., from security service or other remote device, where reputation information includes threat type, score, severity, threat name, description, corrective actions, etc., for example).  
Sandoval also discloses a method for identifying system files to be checked for malware using a remote service, the method comprising:
Selecting, using a security application, at least one system file and identifying at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; any selection of a file, such as by intercepting an API call or other call from that file, where the file is a system file, such as by being part of the operating system’s kernel mode, for example);
Obtaining, using the security application, attributes of the selected at least one system file from a repository at which one or more of system files of an operating system and attributes of the system files are stored (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; attributes, such as ID, hash, signature, etc., as examples);
Wherein information about the at least one system file or the attributes of the at least one system file is obtained in the repository, the information including data and at least one of a copy of the at least one system file, data and time at which the at least one system file is added to the repository, and a hash sum of the at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; attributes, such as ID, hash, signature, etc., as examples);
Checking the selected at least one system file for malware using a local database based at least on signature analysis (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; checking local whitelists, blacklists, reputations, hashes, signatures, etc., as examples);
Comparing, using the security application, the attributes of the selected at least one system file obtained from the repository against the identified at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; checking local whitelists, blacklists, reputations, hashes, signatures, etc., as examples);
When the identified at least one attribute of the selected at least one system file does not match the attributes obtained from the repository, sending, by the security application, the selected at least one system file to a remote service for determining whether or not the at least one system file contains malware (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; sending data to the security service or other remote device, for example); and
Receiving a response from the remote service indicating whether or not the selected at least one system file contains malware, wherein when the selected at least one system file contains malware, the response further includes a type of the malware and a harmfulness of the malware (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; getting reputation information, whitelist, blacklist, etc., from security service or other remote device, where reputation information includes threat type, score, severity, threat name, description, corrective actions, etc., for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the malicious software detection techniques of Sandoval into the malware detection system of Muttik as modified by Xie in order to allow the system to detect malicious use of APIs, to allow for evaluation of call stacks in determining malware, to explicitly provide a variety of information regarding malware to devices, and/or to increase security in the system.  
Ballard, however, discloses that the data comprises a path along which the at least one system file is located (Exemplary Citations: for example, Abstract, Paragraphs 34, 37, 43-45, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the accelerated scanning techniques of Ballard into the malware detection system of Muttik as modified by Xie and Sandoval in order to reduce the amount of data read from the hard drive, reduce the number of hard drive seeks that are required, to provide additional details regarding files for scanning, and/or to increase security in the system.  
Regarding Claim 8,
Claim 8 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Muttik as modified by Xie, Sandoval, and Ballard discloses the method of claim 1, in addition, Xie discloses that the system file is contained in a server on which backups of the system files of the operating system are stored (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; as above, for example).  
Regarding Claim 9,
Claim 9 is a system claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 16,
Claim 16 is a medium claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 4,
Muttik as modified by Xie, Sandoval, and Ballard discloses the method of claim 1, in addition, Muttik discloses that the selected at least one system file was stored on the computing device of a user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; scan newly received file, for example); and
Xie discloses that the selected at least one system file was stored on the computing device of a user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; system file scans discussed above can occur at predetermined times, for example).  
Regarding Claim 11,
Claim 11 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Muttik as modified by Xie, Sandoval, and Ballard discloses the method of claim 1, in addition, Muttik discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures); and
Xie discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example).  
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Muttik as modified by Xie, Sandoval, and Ballard discloses the method of claim 1, in addition, Muttik discloses that the identified at least one attribute of the selected at least one system file comprises at least a hash sum of the system file (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures); and
Xie discloses that the identified at least one attribute of the selected at least one system file comprises at least a hash sum of the system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example); and
Sandoval discloses that the identified at least one attribute of the selected at least one system file comprises at least a hash sum of the system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68-72, and associated figures).  
Regarding Claim 13,
Claim 13 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 6 and is rejected for the same reasons.  

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik in view of Xie, Sandoval, Ballard, and Park.
Regarding Claim 3,
Muttik as modified by Xie and Sandoval does not explicitly disclose that the at least one system file is selected randomly.  
Park, however, discloses that the at least one system file is selected randomly (Exemplary Citations: for example, Paragraph 39 and associated figures; randomly select file for scanning, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the file selection techniques of Park into the malware detection system of Muttik as modified by Xie, Sandoval, and Ballard in order to allow the system to spot check files, to provide additional selection techniques, to verify that the target file is valid for the file’s format prior to performing additional scanning, and/or to increase security in the system.  
Regarding Claim 10,
Claim 10 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to method claim 3 and is rejected for the same reasons.  

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik in view of Xie, Sandoval, Ballard, and Andruss.
Regarding Claim 4,
Muttik as modified by Xie, Sandoval, and Ballard discloses the method of claim 1, in addition, Muttik discloses that the selected at least one system file was stored on the computing device of a user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; scan newly received file, for example); and
Xie discloses that the selected at least one system file was stored on the computing device of a user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; system file scans discussed above can occur at predetermined times, for example).  
Andruss also discloses that the selected at least one system file was stored on the computing device of a user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 3, lines 10-29; Column 3, line 42 to Column 4, line 44; Column 4, line 55 to Column 5, line 50; and associated figures; scan files after time intervals, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the differential virus scan techniques of Andruss into the malware detection system of Muttik as modified by Xie, Sandoval, and Ballard in order to reduce performance degradation resulting from scanning by reducing the number of files or objects to be scanned, to shorten the scan operation period without weakening protection of the computers, and/or to increase security in the system.  
Regarding Claim 11,
Claim 11 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Muttik as modified by Xie, Sandoval, and Ballard discloses the method of claim 1, in addition, Muttik discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures); and
Xie discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example).  
Andruss also discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 3, lines 10-29; Column 3, line 42 to Column 4, line 44; Column 4, line 55 to Column 5, line 50; and associated figures; add modified files to scan list for scanning at the end of the period, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the differential virus scan techniques of Andruss into the malware detection system of Muttik as modified by Xie, Sandoval, and Ballard in order to reduce performance degradation resulting from scanning by reducing the number of files or objects to be scanned, to shorten the scan operation period without weakening protection of the computers, and/or to increase security in the system.  
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432